— Appeal from judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered January 19, 2011, convicting defendant, after a jury trial, of two counts of assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12 years, unanimously dismissed, and the matter remanded to Supreme Court for proceedings to vacate the judgment and dismiss the indictment (see People v Matteson, 75 NY2d 745 [1989]; People v Mintz, 20 NY2d 753, 770 [1967]). Concur— Friedman, J.P, Renwick, Freedman and Feinman, JJ.